Citation Nr: 1814863	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable rating for hypertension.

3. Entitlement to a rating higher than 30 percent for bilateral heel spurs with plantar fasciitis. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from December 2003 to May 2005. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from May and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were originally remanded in October 2014.  In a December 2015 rating decision, the RO granted the Veteran service connection for his bilateral heel spur disability and hypertension.  The RO assigned a 30 percent rating effective May 10, 2010, for his bilateral heel spur disability and a 0 percent (i.e., noncompesnable) rating effective March 10, 2010, for his hypertension.  He appealed for higher initial ratings for these disabilities.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board denied the Veteran's sleep apnea claim in March 2016, but a U. S. Court of Appeals for Veteran's Claims (Veterans Court/CAVC) memorandum decision since issued vacated the Board's decision denying this claim and remanded this claim to the Board for further development and re-adjudication in compliance with the memorandum decision.  To this end, the Board in turn is REMANDING this claim, also the claim for a higher rating for the bilateral heel spurs with plantar fasciitis, to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and adjudicating - indeed partly granting - the claim for a higher rating for the hypertension.



FINDINGS OF FACT

1. The Veteran's hypertension was not manifested by diastolic pressure of 100 or more or systolic pressure of 160 or more from March 10, 2010 to August 17, 2015.

2. His hypertension was manifested by diastolic pressure of 120, but not 130 or higher, from August 18, 2015 to June 16, 2016. 

3. His hypertension was manifested by a history diastolic pressure of 100 or more with a history of continuous medication, but not diastolic pressure of 110 or more since June 17, 2016. 


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable rating for the hypertension from March 10, 2010 to August 17, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2. But the criteria are met for a higher 40 percent evaluation, though no greater, for the hypertension from August 18, 2015 to June 16, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, DC 7101 (2017).

3. The criteria also are met for a 10 percent evaluation, but not higher, for the hypertension since June 17, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, DC 7101 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The notice requirements have been met.  The record reflects that the Veteran was provided all required notice in letters mailed to him in April and September 2010, prior to the initial adjudication of this claim (at the stage when it was for service connection).  And VA's General Counsel has held that no additional VCAA notice is required for "downstream" issues - namely, here, regarding the initial rating assigned for the disability.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  The Court similarly has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and its progeny, instead of issuing an additional VCAA notice letter in this circumstance, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And this has occurred as the Veteran was provided this required SOC, also since has been provided a Supplemental SOC (SSOC), together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not, instead, assigning a higher initial rating. He therefore has received all required notice concerning this downstream initial-rating claim.  Thus, VA's duty to notify in this case has been satisfied.


Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The AOJ also arranged for an appropriate VA examination that was held in August 2015.  The Board finds that the clinical findings and informed discussion of the status of the Veteran's hypertension in the examination report are sufficient for determining whether a higher rating is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide this matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of this claim. 

II. An Increased Rating for Hypertension

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The determination as to whether the requirements for a higher rating are met is based on an analysis of all the evidence of record and an evaluation of its competency and credibility to, in turn, weigh its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Conversely, the Board must deny the claim if the preponderance of the evidence is unfavorable.

The Veteran's hypertension is rated under DC 7101, which provides a 10 percent rating when the Veteran's diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 110 or more.  A 20 percent rating is warranted when the Veteran's diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating is warranted when the Veteran's diastolic pressure of predominantly 120 or more.  A 60 percent rating is warranted when the Veteran's diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Id.



In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Factual Background

Treatment records dated as far back as November 2008 indicate the Veteran was prescribed hydrochlorothiazide to treat his high blood pressure. 

VA treatment records show the Veteran's blood pressure in July 2011 was 140/77.  Manual repeated testing at that time showed the Veteran had a blood pressure reading of 120/62.  According to VA treatment records he had the following blood pressure readings after that date: 140/90, 136/92, and 149/86 in July 2012; 135/86 in August 2012; 140/90 in October 2012; 147/86 in July 2013; 132/84 in February 2014; 142/81 in July 2014; 152/98 in October 2014; and 143/77 in December 2014. 


In January 2015, the Veteran's blood pressure was 127/76.  Repeated testing done at that date showed the Veteran had blood pressure readings of 122/74, 111/72, and 127/78 respectively.  In the next month, the Veteran had a blood pressure reading of 150/98.  In April 2015, the Veteran had blood pressure readings of 130/78 and 120/62.  Treatment records show that the Veteran was instructed to begin taking amlodipine to manage his blood pressure in that month.  In July 2015, the Veteran's blood pressure reading was 140/98. 

In an August 2015 examination, the Veteran's blood pressure was recorded as 182/120, 180/120, and 176/118, respectively.  The examiner noted that the Veteran had a history of a diastolic blood pressure elevation of 100 or more, noting he was unsure of the frequency, but at examination, diastolic pressure was 120. 

In August 2015 treatment records, the Veteran reported that he had not been recording his blood pressure readings at home, but stated he was going to begin doing so.  He reported that his diastolic blood pressure had been in the "80's" and his systolic in the "140-150's" while at home.  He also stated that his blood pressure had been "out of control" for two weeks.  The physician noted that the Veteran was treated with blood pressure medication.  His blood pressure was 187/129 at that time.  In June 2016, the Veteran's blood pressure was recorded as 133/93 and 142/90.

Analysis

Currently, the Veteran is rated at a noncompensable level for his hypertension.  To achieve a higher evaluation of 10 percent, the record must show the Veteran's diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104, DC 7101.

Treatment records that document the Veteran's blood pressure do not show he had a diastolic pressure reading of 100 or more or systolic pressure of 160 or more until August 2015.  Essentially, none of the evidence up until that time would show that his hypertension would meet the criteria for a higher rating of 10 percent.  While at that time he was prescribed medication to control his high blood pressure, there is no evidence to show that he had a history of diastolic pressure of 100 or more.  Essentially from March 2010 through August 2015, there is no evidence of record that would allow the Board to grant a compensable rating for hypertension. 

Beginning August 2015, however, the Veteran had blood pressure readings of 182/120, 180/120, and 176/118 respectively.  The examiner noted that the Veteran's diastolic blood pressure was 120.  Treatment records from that month show blood pressure readings of 187/129.  Under DC 7101, a 40 percent evaluation is warranted if diastolic pressure is shown to be 120 or more.  Therefore, beginning that month, a 40 percent evaluation is warranted for the Veteran's hypertension. 

VA treatment records show that he regained control of his blood pressure and it returned to lower levels in June 2016.  In that month, two separate readings showed the Veteran had blood pressure of 133/93 and 142/90.  Under DC 7101, these objective findings correspond to a 10 percent rating, as a history of diastolic pressure of 100 or more has been shown and the Veteran has a history of taking hypertension medication.  Therefore, beginning June 2016, a 10 percent rating is warranted for the Veteran's hypertension. 


ORDER

A compensable rating for the hypertension from March 10, 2010 to August 17, 2015 is denied.

However, a higher 40 percent evaluation is granted for the hypertension from August 18, 2015 to June 16, 2016, subject to the statutes and regulations governing the payment of VA compensation. 

A 10 percent evaluation also is granted for the hypertension since June 17, 2016, also subject to the statutes and regulations governing the payment of VA compensation. 


REMAND

Regarding the Veteran's sleep apnea claim, another examination is required to determine whether or not his disability began in service or was caused by events in service.  In a memorandum decision, the Court has stated an opinion regarding whether his disability is directly related to service is required for adjudication.  

Additionally, the Board notes that the previous medical opinion of record stated that the Veteran's sleep apnea was not aggravated by PTSD because there is "no medical correlation between obstructive sleep apnea and PTSD."  On the contrary, however, the Veteran has provided two medical articles in November 2010 suggesting a correlation between PTSD and sleep apnea.  Therefore, the examiner should also again address whether the Veteran's sleep apnea - even if not caused - is being aggravated by his PTSD, especially when considering the medical evidence submitted in November 2010. 

As for the Veteran's foot disability, a remand is required to ascertain the true degree of the Veteran's pes planus, as well as assess other potential separate diagnoses affecting his foot.  In Yancy v. McDonald, the Court held that unlisted foot diagnoses may be evaluated by analogy under this diagnostic code, which assigns ratings based on the overall severity of the foot disorder.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  However, because the Veteran's medical records indicate he has several foot disabilities that are specifically listed, a remand is necessary to afford him a contemporaneous examination to evaluate whether these additional disabilities are related to his service and/or service-connected disabilities and whether a higher overall rating would result if his separate conditions are evaluated under their specific diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998) (explaining that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that VA resolve this reasonable doubt in the Veteran's favor and attribute the signs and symptoms to the service-connected disability).

After determining which conditions are related to service, the examiner should provide information necessary for rating under any applicable foot diagnostic code and include a detailed discussion of the severity of the Veteran's overall foot conditions.  The examiner should also, if feasible and to the extent possible, attribute the Veteran's symptoms including pain and swelling to a specific disability or disabilities.  The Agency of Original Jurisdiction (AOJ) should then re-adjudicate the claim, assigning separate ratings for each identified compensable disability, if warranted AND more favorable to the Veteran.  The AOJ should also ensure that any assigned staged ratings accurately reflect the timeline of any worsening of the Veteran's disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the AOJ should ensure VA treatment records are updated through the present time. 

Accordingly, these claims are REMANDED for the following action:

1. Obtain any updated VA or adequately-identified treatment records related to the Veteran's service-connected foot disabilities.

2. Thereafter, the AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's sleep apnea disability.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify the likely cause for the Veteran's diagnosed sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident during the Veteran's military service?  The Board notes that in a May 2011 examination, the examiner found that the Veteran had a "specific history" of obstructive sleep apnea" that had "onset in 2005."

Although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), the Board notes that several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g. "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years,  Neck circumference greater than 40 cm, and male Gender)).

Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present IN THE PAST, for example, during service or any time after service but before a formal sleep diagnosis.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

b) Please state whether it is at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea is aggravated by his service connected PTSD?  The Board notes the Veteran has submitted two pieces of medical evidence in November 2010 that show a correlation between PTSD and sleep apnea. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should also schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected foot disability and evaluate other associated foot disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a , Diagnostic Codes 5003 and 5276-5284 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all pertinent criteria.  Based on the examination and review of the claims file, the examiner should provide opinions on the following: 

a) Identify all of the Veteran's current foot disabilities.  In doing so, the examiner MUST specifically discuss whether the Veteran has separate diagnoses for pes planus and bilateral heel spurs and additionally whether the Veteran has current diagnoses of plantar fasciitis (noted in the August 2015 examination), achilles tendonitis (noted in a September 2017 disability benefits questionnaire), and retro-calcaneal spur (noted in April 2012 VA examination report).

b) For all identified current foot disabilities, state whether each is a residual of the service-connected foot disability, currently rated as acquired flatfoot or pes planus under DC 5276.

c) For any identified disability that is not a residual of the Veteran's service-connected pes planus, is it at least as likely as not that these identified disabilities had their onset in or are otherwise related to the Veteran's active service?

d) For identified disabilities that are not a residual of the Veteran's service-connected pes planus, is it at least as likely as not (a 50 percent or greater probability) that these identified disabilities are proximately due to, the result of, or aggravated by the Veteran's service-connected pes planus?  Aggravation in this context means the disability increased in severity beyond its natural progression.

e) The examiner should comment on the nature and degree of reported symptoms (pain, swelling, etc.) as well as the functional impairment these symptoms cause.  The examiner should attribute each identified symptom to a specific diagnosed disability or disabilities.  If the examiner is unable to distinguish which disability causes a particular symptom, the examiner should state as such and provide a rationale for the inability to attribute the symptom to a particular disability.  

The examiner should note whether or not the noted symptoms are affected by such factors as pain, use, periods of exacerbation, etc., and provide detail regarding any additional degree of disability resulting from such factors.  If it is not feasible to provide this information, the examiner should so state and explain why.  If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate these remaining claims in light of this and all other additional evidence.  If these claims remain denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond to it, and then return the file to the Board for further appellate consideration of all remaining claims. 



The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Since remanded, these claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


